Citation Nr: 1632411	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  12-03 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in 
St. Paul, Minnesota

THE ISSUE

Entitlement to special monthly pension based on the need for regular aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1962 to June 1966.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in St. Paul, Minnesota. 

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System.


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claim is decided.  The Veteran has been in receipt of non-service connected pension since September 2004.  He has also been determined to be housebound as a result of his non-service connected disabilities, and as such, he was assigned a higher rate of pension in September 2004.  In November 2008 the Veteran initiated a claim for a higher rate of special monthly pension, which is predicated on his need for the regular aid and attendance of another.  Based on a review of the Veteran's outpatient treatment records from the Phoenix VAMC, as well as private treatment records, the RO denied the Veteran's claim in September 2009.  This appeal followed.  

Thereafter in September 2015 the RO requested a VA examination to determine whether the Veteran required the aid and attendance of another to perform activities of daily living.  However, the evidence shows the Veteran did not report for this examination.  Although the RO and the Veteran's representative have attempted to contact him on numerous occasions, these attempts have failed.  The issue that remains then is whether VA has satisfied its duty to assist the Veteran in this case, in accordance with 38 C.F.R. § 3.159.  The Board recognizes VA's duty to assist a veteran in developing the facts and evidence pertinent to his or her claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  However, the Board finds an in-person examination may not be required in order to obtain the information necessary to fully adjudicate this matter.  Rather, the Board finds a VA examiner could likely complete an Acceptable Clinical Evidence (ACE) review of the file and complete a VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, which would likely provide highly probative evidence necessary to properly adjudicate this matter.  The Board finds only a slight burden upon the RO to obtain an ACE review and VA Form 21-2680 from a VA examiner, especially in light of the tremendous value this information would provide.  In this respect, the Veteran's outpatient treatment records from the Phoenix VAMC do not provide an express assessment of the Veteran's ability to perform activities of daily living or functional limitations imposed by the Veteran's disabilities, which would be obtained through a completed VA Form 21-2680.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In this respect, the Board notes the most recent outpatient treatment records from the Phoenix VAMC are dated in April 2013.  However, the Veteran appears to receive regular treatment at that facility.  As such, on remand all relevant ongoing treatment records should be obtained.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should obtain an ACE review of the Veteran's record and a completed VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance from an examiner with sufficient expertise to assess the functional impairments caused by the Veteran's disabilities and determine whether those impairments regularly render the Veteran in need of the aid and attendance of another.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

3.  The RO or the AMC should also undertake any other indicated development.

4.  Finally, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).









This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


